 H. A. RIDER & SONSV. THE REMEDY517Having foundthat the Respondenthas engaged in unfair labor practices,,itwill berecommended that it cease and desist therefrom,and take certain affirmative andremedial action designed to effectuatethe policies of the Act.Itwill be recommendedthat _theRespondent offerTheodorePavlue and LouisHoxie immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges, andmake them whole for any wage losses incurred as a result of the discrimination againstthem,in accordancewiththe Board's usual policies.Upon the basis of the foregoing findings of fact, and the entire record in the case,-Imake the following:CONCLUSIONS OF LAW1. International ChemicalWorkersUnion,AFL-CIO,isa labor organization-within the meaning of Section2 (5) of the Act.2.By interfering with, restraining,and coercing employees in the exercise of rights.guaranteed in Section7 of the Act,the Respondent has engaged in and is engaging inunfair labor practices within'the meaning of Section8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment of TheodorePavlue and Louis Hoxie,therebydiscouraging membership in a labor organization,the Respondent has engaged in and is engaging in unfair labor practices within the-meaning of Section8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-mIerce,within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]H. A. Rider&Sons,PetitionerandLocal No. 912,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO.Case No. 2O-RM-$1 f .March 1,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Shirley N. Bingham,hearing officer.The hearing officer's rulings made at- the hearing are--free from prejudicial error and are-hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The -labor organization involved claims to represent certainemployees of the Employer.-3.The Employer seeks a determination of representatives amongthe production and maintenance Amployees at its processing plant inWatsonville, California.The Union contends that no question con-cerning representation exists because of its alleged disclaimer.For a period of 2 years, beginning in the summer of 1954, the Unionhas made a series of demands- on the Employer to sign a contract rec-ognizing the Union as the representative of the Employer's employees.On September 10, 1956, at about 10 a. m., two of the Union's repre-sentatives called on the Employer and presented it with a contract and117 NLRB No. 76. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDrequested the Employer to sign it.When the Employer declined andsuggested to the Union that they first get the employees to join theUnion, the union representatives stated in effect that this required"too much work." The Employer then indicated that it would re-quest an election.The union representative thereupon said that"One way is to put up a picket line and see how many of your menwill cross it."The meeting ended with the union agent stating thatif the Employer wanted to do it "the hard way" the Union wouldestablish a picket line.At about 4 p. m. that same afternoon theUnion sent a letter to the Employer, received by the latter the follow-ing morning, in which the Union stated in substance that it was con-templating the commencement of an organizational drive among theemployees, and that it would not ask the Employer to sign a contractuntil a majority of its employees had indicated a desire to be affiliatedwith it.On the very morning the Employer received this letter, twounion pickets appeared at the Employer's premises with a sign "TOTHE EMPLOYEES OF H. A. RIDER AND SONS JOIN THETEAMSTERS LOCAL 912." The Employer filed the instant peti-tion on September 12, 1956.The picketing was still in progress atthe time of the hearing in this proceeding.Although the Union concedes that it demanded a contract on themorning of September 10, 1956, nonetheless it asserts that its letter ofthe same day constituted an unequivocal disclaimer, and that its pick-eting on the morning of September 11, 1956, was not inconsistenttherewith.It contends therefore that no question concerning repre-sentation exists.We do not agree. It is clear from the record thatfor a period of more than 2 years the Union repeatedly made demandsfor recognition on the Employer, and that within less than 24 hoursbefore the picket line in question appeared at the Employer's premises,itnot only reiterated its demand for a contract but threatened toestablish a picket line in order to force the Employer to grant it acontract.It is equally significant that the picket line was establishedprecisely as threatened.Moreover, we note that on the very day thatthe Union wrote its letter which it asserts as a disclaimer, it told theEmployer, in response to its suggestion that it organize the employees'first before demanding recognition,. that this was "too much work."From the record as a whole, and from these facts in particular, we areconvinced that the picketing was inconsistent with an unequivocaldisclaimer, and that the Union's manifest purpose was to induce the'Employer to execute a contract although it had no representativestatus among the employees in question.'We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer within thei SeeJerome E. Mundy Co., Inc.,116 NLRB 1487;Casey-Metcalf Machinery Co., et al.,114 NLRB 1520. H. A. RIDER & SONS519meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employerseeks anelection among the production and main-tenance employees at its processing plant located at Watsonville,California.It is engaged in the production of apply cider as its prin-cipal product.The record shows that the Employer employs between15 and 18 employees at its processing plant, and that their dutiesconsistof dumping apples in a wash machine, sorting and grading,pressingthe fruit, and bottling by machine.Adjacent to, and about7 miles from, this plant, the Employeralsoengages in farming opera-tions.Approximately 5 percent of the apples used in the processingplant is grown by the Employer; the remaining 95 percent is obtainedfrom other sources.Of the 15 to 18 employees in the Employer'semploy, approximately8 arelaid off at the conclusion of the season.The others are retained, doing minor maintenance work at the plant,closing it down and preparing for the resumption of operations, andengaging in some work on the farm. The employees, about 10 innumber, who divide their time between the processing plant and thefarming operations, spend more than 70 percent of their time each yearworking at the processing plant.From the foregoing facts it is clear that the processing plant is anonagricultural operation, and that the employees thus employed con-stitute an appropriate unit for purposes of collective bargaining.'Theonly question for our determination concerns the employees whodivide their time between the processing plant and the farm.Although prior to theClinton Foods 3decision no problem wouldhave arisen with respect to the employees in this case who divide theirtime between agricultural and nonagricultural employment as it isclear from the record herein that they spend approximately 70 percentof their time each year in nonagricultural work, the Board inClintonFoodsheld that "employees who divide their time between agriculturaland nonagricultural employment must, to the extent that they spend asubstantial part of their time in an agricultural function, be deemedagricultural laborers within the meaning of the Act and are, there-fore,to be excluded from the unit."Applying a conflict of interestrationaleanalogous to that used in the case of guards and supervisors,the Board overruled all prior decisions inconsistent with this holdingand decided that even where employees spent, as they did in that case,only one-third of their time in agricultural employment, they wouldhave to be excluded from the unit found appropriate.We have reevaluated the holding in theClinton Foodsdecision, and,on careful reconsideration and after a thorough review of the basicconsiderations, are convinced that the analogy predicated on a conflictof interest rationale is inapplicable to employees who divide their time2H F Byrd, Inc,103 NLRB 1278;Imperial Garden Growers,91 NLRB 1034.8 ClintonFoods,Inc,108 NLRB 85. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween agricultural and nonagricultural pursuits. -Accordingly, wefind that since the employees in this case spend upwards of 70 percentof their time during the year in nonagricultural employment, they areproperly included in the unit found appropriate .4Accordingly, we find that the following employees at the Employer'sWatsonville, California, processing plant constitute an appropriateunit for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: All production and maintenance employees,.excluding office clerical employees, guards, and. supervisors as definedin the Act.[Text of_ Direction of Election omitted from publication.]4 To the extent thatClintonFoods,Inc., supra,and subsequent cases are inconsistentwith this decision,they are hereby overruledwe find it unnecessary to lay down a general,rule in this case as to what proportion of time spent in nonagricultural work is necessaryfor inclusion in the unitWestinghouse Electric CorporationandLocal 68, International-Union of Operating Engineers,AFL-CIO,Petitioner.Case No.2-RC-8403.March X,1957DECISION AND DIRECTION OF ELECTION*Upon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Julian J. Hoffman,hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.-Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.-2.The labor organizations named below claim to representcertainemployees of the Employer.'-3.A question affecting commerce exists concerning the represen-,tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Intervenor moved to dismiss contending that its current con-tract with- the Employer is a bar to the petition for the unit of power-house employees sought by the Petitioner.position on this issue.The Intervenor has been the bargaining representative of the Em=ployer's -production and maintenance employees including the em-ployees sought herein for a number of years.The last contract,effective. through October 14, 1956, -and -containing a provision- for,1Local 410,International Union of Electrical,Radio & Machine Workers, AFL-CIO,herein called Intervenor,was permitted to intervene on the basis of its contract with theEmployer covering the employees herein involved'-117 NLRB No. 71.